Citation Nr: 1205422	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  07-13 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as secondary to posttraumatic stress disorder.

2.  Entitlement to service connection for a psoriatic arthritis, to include as secondary to fibromyalgia and posttraumatic stress disorder.

3.  Entitlement to service connection for fibromyalgia, to include as secondary to posttraumatic stress disorder.

4.  Entitlement to an increased evaluation for service-connected back disability including low back pain with minimal arthritic changes, currently evaluated as 20 percent disabling.

5.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder.

6.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder, for the period on and after November 1, 2010.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1985.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  This case was remanded by the Board in November 2009 for additional development.



FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that the Veteran's psoriasis is aggravated by her service-connected posttraumatic stress disorder (PTSD).

2.  The preponderance of the evidence of record shows that the Veteran's psoriatic arthritis is aggravated by her service-connected PTSD.

3.  The preponderance of the evidence of record shows that the Veteran's fibromyalgia is aggravated by her service-connected PTSD.

4.  The medical evidence of record shows that the Veteran's low back disability is manifested by pain, weakness, and limitation of motion to, at most, 50 degrees of flexion, 20 degrees of extension, 20 degrees of left lateral flexion, 20 degrees of right lateral flexion, 30 degrees of left lateral rotation, and 30 degrees of right lateral rotation.

5.  For the period from May 14, 2004 to November 21, 2009, the Veteran's PTSD was manifested by abnormal speech, dysphoric mood, blunted affect, difficulty concentrating, sleep impairment, intrusive thoughts, hopelessness, depression, anxiety, and psychomotor agitation.

6.  For the period from November 22, 2009 to April 6, 2010, the Veteran's PTSD was manifested by near continuous suicidal ideation, a suicide attempt, depression, abnormal affect, guilt, hopelessness, worthlessness, impaired impulse control, impaired insight, impaired judgment, changes in appetite, sleep impairment, difficulty concentrating, fatigue, psychomotor agitation, and impaired abstract thinking.

7.  For the period on and after April 7, 2010, the Veteran's PTSD was manifested by flashbacks, nightmares, anxiety, fear, impaired judgment, impaired insight, fatigue, impaired concentration, depression, social isolation, impaired appetite, suicidal ideation, psychomotor agitation, impaired thought process, sleep impairment, panic attacks, inability to maintain personal hygiene, and memory impairment.

8.  The Veteran's service-connected disabilities preclude her from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  A skin disorder is proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  Psoriatic arthritis is proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

3.  Fibromyalgia is proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

4.  The criteria for an evaluation in excess of 20 percent for service-connected back disability including low back pain with minimal arthritic changes have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).

5.  On and before November 21, 2009, the criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

6.  The criteria for an evaluation of 70 percent for PTSD, for the period on and after November 22, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

7.  The criteria for a total disability rating for compensation based on individual unemployability (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claims.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in November 2004, February 2005, March 2005, April 2005, August 2005, March 2006, June 2006, and June 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and her representative suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statements of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Skin Disorder, Fibromyalgia, and Psoriatic Arthritis

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records are negative for any complaints or diagnoses related to the Veteran's currently diagnosed skin disorder, fibromyalgia, or psoriatic arthritis.

After separation from military service, a November 1997 private medical report stated that the Veteran had previously received a diagnosis of psoriatic arthritis, after becoming symptomatic in December 1996.  The Veteran reported that she had had psoriasis "for many years."  After physical examination, the impression included psoriatic arthritis and anxiety.  The examiner stated that treatment of the Veteran's psoriasis "should help her joint inflammation significantly."  The medical evidence of record shows that psoriasis and psoriatic arthritis have been consistently diagnosed since November 1997.

In a January 1998 private medical report, the Veteran reported experiencing psoriasis since she was 18, and that it had significantly increased in severity over the previous year.  The Veteran was reported to have developed psoriatic arthritis in December 1996.  The impression was that the Veteran had a 16 year history of psoriasis and a 13 month history of psoriatic arthritis.

A June 2000 VA spine examination report stated that, after physical examination, the Veteran had back pain which might be "more of a fibromyalgia type picture versus a true low back pathology."

A November 2004 VA outpatient medical report gave an assessment which stated that it was questionable whether the Veteran was developing fibromyalgia in addition to her psoriatic arthritis.  The medical evidence of record shows that fibromyalgia has been consistently diagnosed since November 2004.

A December 2004 VA dermatology examination report stated that the Veteran's claims file had been reviewed.  The examiner reported that her in-service PTSD stressor had been "the initiating event that caused her psoriasis outbreak."  After physical examination, the impression included psoriasis.  The examiner opined that the Veteran had

a significant psychiatric component which needs psych[iatric] evaluation.  It is evidence that she underwent a significantly traumatic event and I think this can partially account for a lot of the symptoms.  I feel that her psoriasis is exacerbated by stress and I feel that if she has better control of stress her psoriasis will likely improve.

A January 2005 VA spine medical examination report stated that the Veteran's claims file had been reviewed.  After physical examination, the impression was PTSD, fibromyalgia, and psoriatic arthritis.  The examiner opined that "it is at least as likely as not that all of her [back pain] symptoms are due to a combination of these diagnoses. . . . Certainly her pain, flare-ups of her back pain and arthritis exacerbate her [PTSD] and vice versa."

A February 2005 letter from a VA social worker stated that the Veteran had been treated by the social worker for PTSD since May 2004.  The social worker stated that "I believe that her psoriatic arthritis and fibro myalgias may be directly related, as a somatic response, to the traumas she suffered while serving in the Navy."

An October 2006 VA fibromyalgia report stated that that the Veteran's claims file and medical records had been reviewed.  After physical examination, the impression was psoriatic skin disease, history of psoriatic arthritis, and history of fibromyalgia.  The examiner stated that medical "literature indicated that there might be an association between trauma and onset of psoriatic arthritis in a small percent of patients, in these cases the diagnosis of arthritis occurred soon after the trauma. . . . The literature, also, suggested association between trauma and fibromyalgia, particularly with whiplash injury."  The examiner then opined that, due to the time span involved between the Veteran's in-service traumatic incident and her post-service diagnoses, the Veteran's fibromyalgia was "unlikely related to the trauma she sustained during service and the [PTSD] that followed."

A December 2006 letter from a private chiropractor stated that psoriasis, psoriatic arthritis, and fibromyalgia "are all stress-related disorders."

An October 2007 VA outpatient medical report gave an assessment which included fatigue, arthralgias, and myalgias, which the examiner stated were "likely related to her depression and fibromyalgia."

A June 2009 VA orthopedic examination report stated that, after physical examination, the diagnoses were low back pain and fibromyalgia.  The examiner stated that the Veteran's "trauma may have triggered her psoriasis."

A July 2009 VA PTSD examination report gave a diagnosis of chronic PTSD and a depressive disorder.  The examiner stated that

[t]here is a synergistic relationship between her health and PTSD symptoms.  She said her psoriasis and fibromyalgia are worse when she's stressed and experiencing PTSD symptoms.  She also noted her PTSD symptoms and stress level increases when she has ps[ori]asis or fibromyalgia flare-ups. . .  She expediencies anxiety and depression secondary to her stressor, which exacerbates her medical conditions.

The preponderance of the evidence of record shows that the Veteran's psoriasis, psoriatic arthritis, and fibromyalgia are aggravated by her service-connected PTSD.  The medical evidence of record includes numerous medical opinions regarding the etiology of these disorders.  There is only one medical report of record which opines that any of these disorders is not related to the Veteran's military service or her service-connected PTSD.  That report is the October 2006 VA fibromyalgia report, which opined that the Veteran's fibromyalgia was "unlikely related to" her in-service traumatic stressor or her PTSD.  While this report is competent to provide such an opinion, it is heavily outweighed by the numerous other medical reports which provide opinions to the contrary.  Specifically, VA and private medical reports dated in December 2004, January 2005, February 2005, December 2006, October 2007, June 2009, and July 2009 provide varying amounts of evidence that the Veteran's psoriasis, psoriatic arthritis, and/or fibromyalgia have been aggravated, if not directly caused, by her service-connected PTSD.  Some of these reports provide vague and generalized statements regarding the relationship between stress and psoriasis, psoriatic arthritis, and/or fibromyalgia.  However, others, including multiple VA medical examinations, include definitive medical opinions which state that the Veteran's psoriasis, psoriatic arthritis, and/or fibromyalgia are aggravated by her PTSD.  Taken together, these numerous medical reports provide strong evidence that, at a minimum, the Veteran's psoriasis, psoriatic arthritis, and fibromyalgia have all been aggravated by her service-connected PTSD.  Accordingly, the preponderance of the evidence of record shows that the Veteran has diagnoses of psoriasis, psoriatic arthritis, and fibromyalgia which are aggravated by, or otherwise related to, a service-connected disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  As such, service connection for psoriasis, psoriatic arthritis, and fibromyalgia is warranted.

Back Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for a back disability including low back pain with minimal arthritic changes was granted by a November 2004 rating decision and a 10 percent evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5242, effective March 9, 1999.  Subsequently, an April 2007 rating decision assigned a 20 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5242, effective May 14, 2004.

In a January 2005 VA medical examination report, the Veteran stated that her low back pain had "become incapacitating" more than 24 times over the previous 12 months.  The incapacitating episodes were described as "severe low back pain only mildly alleviated by sitting with pain throughout her entire body and all of her muscles and constant muscle soreness."  She reported that each episode lasted from a few hours to an entire day.  The Veteran was taking medication for treatment of the conditions.  She stated that she was only able to stand for 15 minutes before her back became very painful, and that she could only walk short distances.  On physical examination, the Veteran had a low back range of motion to 20 degrees of forward flexion, 20 degrees of extension, 20 degrees of right rotation, and 20 degrees of left rotation.  The report stated that x-ray examination demonstrated very mild spondylosis in the upper lumbar spine, questionable slight narrowing of the anterior L3-4 intervertebral space, and questionable left sided sacroiliitis.

A February 2005 VA spine examination report stated that the Veteran complained of back pain, which she treated with medication.  She reported experiencing flare-ups approximately one to two times per month, during which time she was unable to get out of bed.  On physical examination, there were no gross deformities or scoliosis of the spine.  There was tenderness over the lower lumbar paraspinal area, greater on the right than the left, as well as tenderness down into the right buttock.  On range of motion testing, the Veteran had forward flexion to 90 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  The Veteran's range of motion was not additionally limited by repetitive use and there was no obvious spasm.  The examiner characterized the Veteran's low back disorder as being "mild" in nature.

An October 2006 VA fibromyalgia report stated that, on physical examination, the Veteran resisted low back range of motion beyond 50 degrees of forward flexion due to pain.  The examiner stated that while the Veteran was putting on her shoes, her forward flexion was "at least moderately intact."

A December 2006 letter from a private chiropractor stated that the Veteran was presently rated as 10 percent disabled for her back disability, but that her "severe restrictions in lumbar range of motion and extensive spasm[s], and [she is] closer to 20 [percent] with [her] back."

In a January 2007 VA outpatient medical report, the Veteran complained of worsening low back pain, but denied incontinence or weakness.  On physical examination of the Veteran's low back, there was mild tenderness to palpation in the paraspinal muscles, bilaterally, but no obvious muscle spasm.

In a June 2009 VA outpatient medical report, the Veteran complained of low back pain, but reported that it was controlled with medication.

In a June 2009 VA spine examination report, the Veteran complained of thoracolumbar spine pain, weakness, and stiffness.  She reported that she did not experience flare-ups, as the symptoms were always bad.  The Veteran denied experiencing bladder complaints, but reported experiencing bowel complaints, though the examiner noted that the Veteran had irritable bowel syndrome.  She reported that she used a cane to walk, was unsteady, and had a history of falling.  The Veteran reported that she had experienced one incapacitating episode in the previous 12 months where she could not get out of bed due to back pain.  On physical examination, the Veteran's spine, posture, and gait were normal, though the Veteran had abnormal curvatures of the spine which were described as "mild" levoscoliosis.  The Veteran had thoracolumbar spine range of motion to 80 degrees of forward flexion, 20 degrees of extension, 20 degrees of left lateral flexion, 20 degrees of right lateral flexion, 30 degrees of left lateral rotation, and 30 degrees of right lateral rotation.  The Veteran had pain at all degrees of motion in all directions.  Following repetitive motion, the Veteran also had pain, fatigue, weakness, and lack of endurance at all degrees.  There was tenderness over the Veteran's entire spine.  The Veteran's muscle tone was normal and there was no muscle atrophy.  On x-ray examination, the Veteran had mild levoscoliosis and either ensenthopathy or an anterior osteophyte of L3-4.  The diagnosis was low back pain.  The examiner stated that the

[V]eteran's symptoms of low back pain and generalized weakness are most likely due to fibromyalgia.  She does have a prior [magnetic resonance imaging] that shows loss of disc height at L3-4 with mild narrowing of the neural foramen, but this would not explain most of her physical findings of generalized weakness (with give-way) and pain with nonpainful stimuli.

A subsequent June 2009 VA radiographic report stated that, following views of the Veteran's lumbosacral spine, the impression was mild degenerative changes.

The Veteran's service-connected back disability is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5242 provides that degenerative arthritis of the spine is to be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula states that a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).

The medical evidence of record shows that the Veteran's low back disability is manifested by pain, weakness, and limitation of motion to, at most, 50 degrees of flexion, 20 degrees of extension, 20 degrees of left lateral flexion, 20 degrees of right lateral flexion, 30 degrees of left lateral rotation, and 30 degrees of right lateral rotation.  The only medical evidence of record that demonstrates limitations of motion more restrictive than these measurements is the January 2005 VA medical examination report, which found that the Veteran had a range of motion of 20 degrees in all directions.  However, a subsequent VA spine examination report conducted less than a month later found that the Veteran had a range of motion of 90 degrees on forward flexion, and 30 degrees in all other directions.  Combined with the other range of motion reports of record, all of which indicate ranges of motion significantly higher than those reported in January 2005, the Board finds that the January 2005 results are not indicative of the true severity of the Veteran's low back symptomatology.  As such, the Board finds that the January 2005 results alone are not sufficient to conclude that the Veteran's thoracolumbar spine has been limited to 30 degrees or less of forward flexion or that it has been ankylosed, either favorably or unfavorably.

The Veteran has reported low back pain on use, a contention which is substantiated by the evidence of record.  However, the medical evidence of record does not show that the pain caused by the Veteran's low back disability resulted in additional limitation in range of motion sufficient to reduce forward flexion to 30 degrees or less.  Pain was taken into account by the June 2009 VA spine examination report.  That report stated the Veteran had pain throughout all ranges of motion.  The Board has considered whether an evaluation on the basis of the Veteran's pain-free range of motion would be appropriate.  However, in this case, a rating based exclusively on pain-free limitation of motion would result in an evaluation contemplating a total inability to move the lumbar spine.  Such an evaluation would clearly not be analogous to the Veteran's symptoms, as the Veteran remains able to move and perform her part-time job as a bus driver.  Accordingly, providing an evaluation purely on the basis of the Veteran's pain-free range of motion would not accurately reflect her level of functional loss.  See 38 C.F.R. § 4.40.  In addition, the June 2009 VA spine examination report opined that the Veteran's low back pain was most likely caused by her fibromyalgia, not her low back disability.  As service-connection has been granted herein for fibromyalgia, this pain will be taken into account by the evaluation assigned for the Veteran's fibromyalgia.  As such, providing an additional evaluation based exclusively on the Veteran's pain would constitute pyramiding.  38 C.F.R. § 4.14 (2011).

While the medical evidence of record shows that the Veteran has pain throughout her range of motion, this pain has not been shown to cause additional functional loss sufficient to effectively limit the Veteran's forward flexion to 30 degrees or less, a reduction of approximately 63 percent beyond the range of motion measured in June 2009.  Accordingly, the preponderance of the evidence of record does not show that the Veteran experiences pain which causes additional functional loss beyond that contemplated by the assigned evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  Accordingly, a rating in excess of 20 percent is not warranted under the General Rating Formula for the orthopedic manifestations of the Veteran's service-connected back disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5242.

With regard to the neurologic manifestations of the Veteran's back disability, the medical evidence of record shows that the Veteran has repeatedly complained of bilateral leg radiculopathy secondary to her service-connected back disability.  However, service connection for radiculopathy associated with a back disability was specifically denied by a February 2008 rating decision.  That decision is final, and there is currently no appeal before the Board with respect to that issue.  As such, the Board does not have jurisdiction to consider the issue of entitlement to service connection for radiculopathy associated with a back disability.  38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2011).  In any event, on VA examination in June 2009, sensory and reflex examination of the lower extremities were normal bilaterally.  Furthermore, there is no evidence of record that the Veteran has ever experienced bowel or bladder impairment secondary to her service-connected back disability.  While she has reported bowel symptoms, the medical evidence of record demonstrates that these symptoms are related to irritable bowel syndrome, not her service-connected back disability.  As such, a separate evaluation for bowel or bladder impairment is not warranted.  See 38 C.F.R. § 4.71a, General Rating Formula, at Note (1).

The medical evidence of record demonstrates that the Veteran may have degenerative disc disease of the lumbar spine.  Accordingly, the Board has considered evaluating the Veteran's low back disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  Under the Formula for Rating IVDS, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IVDS.  For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS, at Note (1).

The evidence of record does not show that the Veteran has been prescribed bed rest by a physician.  While the Veteran herself has reported experiencing numerous incapacitating episodes requiring bed rest which are related to her low back disability, there is no medical evidence that this bed rest was prescribed by a physician.  In the absence of any such prescription, none of the episodes reported by the Veteran qualify as an incapacitating episode for VA purposes.  Id.  Accordingly, the medical evidence of record does not show that the Veteran has ever been prescribed bed rest by a physician for a period of at least two weeks in any one year period.  As such, a rating in excess of 20 percent is not warranted under the Formula for Rating IVDS.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS.

The record also shows that the Veteran has a diagnosis of low back arthritis, shown through diagnostic examination.  However, a 20 percent evaluation is the highest rating available for degenerative arthritis.  38 C.F.R § 4.71a, Diagnostic Code 5003.  Accordingly, a rating in excess of 20 percent is not warranted for the Veteran's low back disability.

After a review of the evidence, there is no medical evidence of record that would warrant a rating in excess of 20 percent for the Veteran's back disability under any rating criteria at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart, 21 Vet. App. at 509.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render her disability rating for a back disability including low back pain with minimal arthritic changes inadequate.  The Veteran's low back disability was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's low back disability was manifested by pain, weakness, and limitation of motion to, at most, 50 degrees of flexion, 20 degrees of extension, 20 degrees of left lateral flexion, 20 degrees of right lateral flexion, 30 degrees of left lateral rotation, and 30 degrees of right lateral rotation.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating currently assigned for her low back disability.  Ratings in excess of the currently assigned rating are provided for certain manifestations of back disabilities, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for the currently assigned rating for the Veteran's back disability more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Code 5242.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the evidence of record does not show findings that meet the criteria for an evaluation in excess of 20 percent, the doctrine is not for application.  Gilbert, 1 Vet. App. 49.

PTSD

The appeal of the Veteran's PTSD claim is based on the assignment of an initial evaluation following an initial award of service connection for PTSD.  As such, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id.

Service connection for PTSD was granted by a June 2005 rating decision and a 30 percent evaluation was assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective May 14, 2004.  Subsequently, a March 2011 rating decision assigned a 50 percent evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 1, 2010.

In a September 2004 VA psychiatric assessment report, the Veteran complained of nightmares and daily ruminations about her stressor, but denied a history of suicide attempts.  The Veteran had been married for 11 years to her third husband, with children aged 10 and 8.  She described her marriage as "satisfying" and her husband as "a great guy."  On mental status examination, the Veteran was neatly attired and well groomed.  Her speech was slightly pressured, her mood was dysphoric, and her affect was blunted.  No abnormalities of thought or orientation were noted.  The Veteran denied all psychotic symptoms, as well as suicidal and homicidal ideation and planning.  She had problems with concentration, focus, and had a delayed recall on memory testing.  The Veteran had good judgment and insight.  The Axis I diagnoses were PTSD and major depressive disorder (MDD).  The examiner assigned a Global Assessment of Functioning (GAF) score of 50, which contemplates serious symptoms, such as suicidal ideation, severe obsessional rituals, or frequent shoplifting, or serious impairment in social, occupational, or school functioning, such as no friends or an inability to keep a job.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994) (DSM-IV).

In numerous VA PTSD treatment reports by a social worker, dated from May 2004 to November 2007, the Veteran was reported to experience symptoms including sleep impairment, abnormal affect, fair insight, and fair judgment.  The Veteran also had two reports, in September 2006 and February 2007, when her grooming was "below her usual standards."

A November 2004 VA outpatient psychiatry report stated that, on mental status examination, the Veteran had a pleasant presentation with a wide range of mood and a bright affect.  She had some "blank stare" common to trauma victims, but was able to engage with the examiner.  The Veteran was neatly attired, logical, sequential, and pertinent.  She had normal speech and cadence, with a soft tone and volume.  The Veteran denied psychotic symptoms and reported that dysphoric symptoms remained, but had eased.  She denied any suicidal or homicidal ideation or planning.  The Veteran was oriented to all spheres, her memory was intact, and her insight and judgment were good.  She was employed as a substitute teacher.  The Axis I diagnoses were PTSD and MDD.  The examiner assigned a GAF score of 50, which contemplates serious symptoms.  See Id.

In a December 2004 VA PTSD examination, the Veteran denied changes of appetite, feelings of guilt, or feelings of worthlessness.  She reported occasional feelings of hopelessness and reported having a lot of anger.  The Veteran also reported sleep impairment.  She was employed as a substitute teacher and was "able to work without difficulty from her PTSD."  The Veteran reported that she had difficulty trusting people, but enjoyed spending time with her family and husband, and was involved in community activities.  The Veteran denied any hospitalizations or suicide attempts.  On mental status examination, the Veteran's speech was of normal tone, rate, and flow.  Her thought process was logical and sequential.  She denied suicidal or homicidal ideation as well as paranoia.  The Veteran's mood and affect were angry, but she was alert and oriented.  She had minor performance issues on some memory testing.  The Axis I diagnosis was PTSD.  The examiner assigned a GAF score of 70, which contemplates some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, such as occasional truancy or theft within the household, but generally functioning pretty well with some meaningful interpersonal relationships.  See Id.  The examiner stated that the Veteran's PTSD caused "mild impairment."

A February 2005 VA outpatient psychiatry report stated that, on mental status examination, the Veteran was pleasant with a wide range of mood and a bright affect.  She was neatly attired, logical, sequential, and pertinent.  Her speech was of normal cadence with a soft tone and volume.  The Veteran denied experiencing psychotic symptoms, and reported experiencing dysphoric symptoms but stated that they had eased.  She denied any suicidal or homicidal ideation or planning.  The Veteran was oriented to all spheres, her memory was intact, and her insight and judgment were good.  She was employed as a substitute teacher.  The Axis I diagnoses were PTSD and MDD.

A February 2005 letter from a VA social worker stated that the Veteran had been treated by the social worker for PTSD since May 2004.  The letter stated that the Veteran experienced sleep impairment, intrusive thoughts, a sense of hopelessness and shame, and frequent episodes of depression and anxiety.

A June 2005 VA outpatient psychiatry report gave findings which were identical to those reported on the February 2005 VA outpatient psychiatry report.

An October 2005 VA outpatient psychiatry report stated that, on mental status examination, the Veteran was pleasant with a constricted mood and blunted affect.  She was neatly attired, logical, sequential, and pertinent.  Her speech was of normal cadence with a soft tone and volume.  The Veteran denied experiencing psychotic symptoms, but reported that her dysphoric symptoms had returned.  She denied any suicidal or homicidal ideation or planning.  The Veteran was oriented to all spheres, her memory was intact, and her insight and judgment were good.  She was employed as a substitute teacher.  The Axis I diagnoses were PTSD and MDD.

A February 2006 VA outpatient psychiatry report stated that, on mental status examination, the Veteran was pleasant with a constricted mood and blunted affect.  She was neatly attired, logical, sequential, and pertinent.  Her speech was of normal cadence with a soft tone and volume.  The Veteran denied experiencing psychotic symptoms, and reported that her dysphoric symptoms were partially alleviated by medication.  She denied any suicidal or homicidal ideation or planning.  The Veteran was oriented to all spheres, her memory was intact, and her insight and judgment were good.  She was employed as a substitute teacher.  The Axis I diagnoses were PTSD and MDD.

An October 2006 VA outpatient psychiatry report stated that, on mental status examination, the Veteran was pleasant with a "wider" range of mood and affect.  She was neatly attired, logical, sequential, and pertinent.  Her speech was of normal cadence with a soft tone and volume.  The Veteran denied experiencing psychotic symptoms, and reported that her dysphoric symptoms were partially alleviated by medication.  She denied any suicidal or homicidal ideation or planning.  The Veteran was oriented to all spheres, her memory was intact, and her insight and judgment were good.  The Axis I diagnoses were PTSD and MDD.

In a May 2007 VA progress report, the Veteran's affect was mildly labile but pleasant and cooperative.  The examiner stated that the requirements for an evaluation in excess of 30 percent for PTSD were discussed with the Veteran, and the social worker explained "why I felt the criteria for the award she received fit her."

A June 2007 VA outpatient psychiatry report stated that, on mental status examination, the Veteran was pleasant with a "wider" range of mood and affect.  She had increased spontaneity with laughter.  She was neatly attired, logical, sequential, and pertinent.  Her speech was of normal cadence with a soft tone and volume.  The Veteran denied experiencing psychotic symptoms, and reported that her dysphoric symptoms were partially alleviated by medication.  She denied any suicidal or homicidal ideation or planning.  The Veteran was oriented to all spheres, her memory was intact, and her insight and judgment were good.  The Axis I diagnoses were PTSD and MDD.

In an August 2007 VA progress note, the Veteran and her husband reported that they were having "some minor problems" and requested counseling.  They reported that they loved each other, but "were hitting some rough spots."

In a September 2007 VA progress note, the Veteran and her husband reported that they were still struggling with "daily misunderstandings and judgments."

In a September 2007 VA psychiatry report, the Veteran reported that she was crying daily and becoming less socially active.  She reported that she was no longer working as a substitute teacher and felt her marriage needed some work.  On mental status examination, she appeared pale, sad, and in tears.  She moved about in her chair and was agitated and restless.  Her speech was of normal cadence, tone, and volume, but her mood was dysphoric and her affect was constricted.  The Veteran's thought content was appropriate and her thought processes were logical, sequential, and pertinent.  She denied hallucinations, delusions, and ideas of reference.  The Veteran also denied suicidal and homicidal ideation and planning.  She was oriented to all spheres, but had difficulty with concentration and focus.  She reported forgetfulness, and had fair judgment and insight.  The Axis I diagnoses were PTSD and MDD.

In an October 2007 VA progress note, the Veteran reported that she was not doing very well and felt depressed and hopeless much of the time.  The Veteran and her husband reported continuing marital difficulties.  In a second October 2007 VA progress note, the Veteran reported she was doing "worse than ever" with her physical abilities, and her husband stated that the Veteran's symptoms had increased since they started couples therapy.  The Veteran and her husband discussed multiple aspects of their marital conflicts.

In a November 2007 VA telephone note, the Veteran's husband stated that the Veteran was getting worse.  He reported that she was not sleeping, was ruminating about the past, and was fearful of her VA compensation being taken away.  The Veteran's husband did not think she was suicidal and the social worker felt it was not likely.  In a November 2007 VA progress note, the Veteran and her husband reported that they were arguing over money and parenting issues.  The social worker indicated that the Veteran had anxiety and obsessive compulsive disorder.

A December 2007 VA psychiatry report stated that, on mental status examination, the Veteran was pleasant with a blunted affect and a constricted range of mood.  She was neatly attired.  Her speech was of normal cadence, tone, and volume.  The Veteran denied experiencing psychotic symptoms, and reported that her dysphoric symptoms were partially alleviated by medication.  She denied any suicidal or homicidal ideation or planning.  The Veteran was oriented to all spheres, her memory was intact, and her insight and judgment were fair to good.  The Axis I diagnoses were PTSD and MDD.

A September 2008 VA psychiatry report stated that, on mental status examination, the Veteran was pleasant with a brighter affect and a wider range of mood.  She reported improvement in her symptomatology due to medication, and stated that her dysphoric feelings were minimal.  She reported experiencing severe fatigue, but continued working as a part-time bus driver and was "very involved" in parenting her children.  She was neatly attired.  The Veteran cried during the discussion, but was logical, sequential, and pertinent.  Her speech was of normal cadence, tone, and volume.  The Veteran denied experiencing psychotic symptoms, and reported that her dysphoric symptoms were partially alleviated by medication.  She denied any suicidal or homicidal ideation or planning.  The Veteran was oriented to all spheres, her memory was intact, and her insight and judgment were fair to good.  The Axis I diagnoses were PTSD and MDD.

A December 2008 VA psychiatry report stated that, on mental status examination, the Veteran was pleasant with brighter affect and a wider range of mood.  She expressed satisfaction with her upcoming divorce, reported improvement in her symptomatology due to medication, and stated that her dysphoric feelings were minimal.  She reported that she continued working as a part-time bus driver and substitute teacher and was "very involved" in parenting her children.  She was neatly attired.  The Veteran was logical sequential, and pertinent.  Her speech was of normal cadence, tone, and volume.  The Veteran denied experiencing psychotic symptoms, and reported that her dysphoric symptoms were partially alleviated by medication.  She denied any suicidal or homicidal ideation or planning.  The Veteran was oriented to all spheres, her memory was intact, and her insight and judgment were fair to good.  The Axis I diagnoses were PTSD and MDD.

In a July 2009 VA PTSD examination report, the Veteran reported a depressed mood, feeling worthless, sleep problems, fluctuation in appetite, and intermittent concentration problems.  She reported that she was getting divorced after 15 years of marriage.  Her children lived with her and visited her husband on weekends.  The Veteran reported having a good relationship with her mother and brother.  The Veteran also reported that she had friends that she communicated with weekly and engaged in social activities with, describing herself as "socially active."  She reported that she had "solid relationships with her family and friends, and has a good support system in place."  On psychiatric examination, the Veteran was clean and casually dressed.  She was tearful, but her speech was spontaneous, clear, and coherent and her attitude was cooperative and friendly.  Her affect was constricted and her mood was "scared and down."  The Veteran was not able to do serial sevens.  She was oriented to all spheres and her thought process and content were unremarkable.  The Veteran denied experiencing delusions or hallucinations, and had judgment and insight.  She had sleep impairment, but did not have inappropriate behavior and interpreted proverbs appropriately.  The Veteran did not have obsessive behavior, ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  She had good impulse controls, no episodes of violence, and was able to maintain minimum personal hygiene.  The Veteran's memory was normal.  She reported that she had worked as a part-time substitute teacher for the previous seven years, got along with her co-workers, and received positive feedback.  The Veteran also reported working part-time as a bus driver for the previous one to two years, and had lost less than one week from work due to inclement weather and physical illness.

The Axis I diagnoses were chronic PTSD and depressive disorder.  The examiner assigned a GAF score of 57, which contemplates moderate symptoms, such as flat affect, circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as few friends and conflicts with peers or co-workers.  See Id.  The examiner stated that the Veteran's symptoms had increased, and she presently experienced "mild impairment in her work function[in]g, moderate impairment in her relationships and moderate levels of distress."  The examiner stated that the Veteran denied work absences due to PTSD, but reported some occasional problems concentrating.  The examiner stated that the Veteran's symptoms did not cause total occupational and social impairment; did not result in deficiencies in judgment, thinking, family relations, work, mood or school; and did not cause reduced reliability and productivity.  The examiner stated that the Veteran's symptoms "predominantly cause distress and decrease her quality of life.  She maintains employment without any significant difficulties.  She sustains friendships, but isn't trusting of men."

A July 2009 VA psychiatry report stated that, on mental status examination, the Veteran was pleasant with brighter affect, a wider range of mood, and a relaxed demeanor.  She reported improvement in her symptomatology due to medication, and stated that her dysphoric feelings were minimal.  She reported that she continued working as a part-time bus driver and was "very involved" in parenting her children.  She was neatly attired.  The Veteran was logical, sequential, and pertinent.  Her speech was of normal cadence, tone, and volume.  The Veteran denied experiencing psychotic symptoms but stated that she experienced periods of dysphoria directly related to her fibromyalgia symptoms.  She denied any suicidal or homicidal ideation or planning.  The Veteran was oriented to all spheres, her memory was intact, and her insight and judgment were fair to good.  The Axis I diagnoses were PTSD and MDD.

A November 2009 VA psychiatry discharge report stated that the Veteran had been voluntarily admitted for inpatient treatment from November 22, 2009 to November 28, 2009, following suicidal ideation.  She reported increased depression since the summer following her divorce, and recounted difficulties with her children which eventually resulted in her admission.  The Veteran was found to be "downplaying" her symptoms.  On admission mental status examination, she had fair grooming, good eye contact, and no psychomotor agitation or retardation.  She was cooperative, but her mood was "[m]ore depressed than ever."  Her affect was stable, constricted, depressed, neutral and anxious.  She was appropriate to her content of speech and circumstances.  Her speech was clear with a normal rate, tone, volume, and amount.  The Veteran denied auditory or visual hallucinations.  Her thought process was coherent, logical, and goal-directed.  Her thought content included recent suicidal ideation without a plan, but without homicidal ideation.  She reported feeling guilt, hopelessness, and worthlessness, but denied experiencing delusions.  She was alert and oriented to all spheres.  The Veteran had questionable impulse control, limited insight, and poor judgment.  The report stated that the Veteran had stabilized quickly after admission and was having difficulty due to her recent divorce.  The examiner stated that the Veteran appeared to be detached from her family.  The Axis I diagnoses were MDD and PTSD by history.  The examiner assigned a GAF score of 35 on admission, which contemplates some impairment in reality testing or communication, such as speech is at times illogical, obscure, or irrelevant; or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, such as depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  The examiner assigned a GAF score of 58 on discharge, which contemplates moderate symptoms.  See Id.

A January 2010 VA psychiatry discharge report stated that the Veteran had been admitted for inpatient treatment from January 5, 2010, to January 12, 2010, following a suicide attempt.  She reported that the suicide attempt occurred after her husband informed her that he was moving and was taking the children with him.  The Veteran then ingested multiple medications, and fell asleep in her home.  Her employed called 911, and she was taken to a hospital and intubated.  The Veteran awoke multiple days later.  She reported that she had not planned the suicide attempt and that it had been impulsive.  The Veteran presently denied suicidal ideation and felt better, but was depressed.  She reported long term difficulty eating, sleeping, concentrating, and had low energy.  The Veteran denied homicidal ideation, auditory hallucinations, and visual hallucinations.

On mental status examination, the Veteran appeared well groomed and appropriately dressed.  She had psychomotor agitation with rapid speech, but maintained good eye contact and reciprocity.  The Veteran was pleasant and cooperative, with a depressed mood and an anxious affect.  Her speech was clear and rapid with a normal tone, volume, and amount.  The Veteran denied auditory or visual hallucinations.  Her thought process was logical and goal-directed.  Her thought content did not include suicidal or homicidal ideation, but she was very worried about her job, finances, and children.  She was alert and oriented to all spheres.  The Veteran had poor concentration, intact abstract thinking, poor impulse control, limited insight, and poor judgment.  The Axis I diagnoses were MDD and PTSD.  The examiner assigned a GAF score of 20 on admission, which contemplates some danger of hurting self or others, such as suicide attempts without clear expectations of death, frequently violent, manic excitement, or occasionally failing to maintain minimal personal hygiene, such as smearing feces, or gross impairment in communication, such as largely incoherent or mute.  The examiner assigned a GAF score of 55 on discharge, which contemplates moderate symptoms.  See Id.

A March 2010 VA psychiatric report stated that the Veteran had been admitted for psychiatric treatment on February 25, 2010, following suicidal ideation.  On admission the Veteran had an appropriate appearance without psychomotor agitation, but with poor eye contact.  She was cooperative, but her mood was "very down," and her affect was constricted and congruent with her mood.  The Veteran's speech was slow, but of proper volume.  She did not have any perceptual disturbances and her thought processes were goal oriented.  The Veteran did not have auditory or visual hallucinations or homicidal ideation, but had suicidal thoughts.  Her impulse control was normal, her insight was fair, and her judgment was poor.  The examiner assigned a GAF score of 40 on admission, which contemplates some impairment in reality testing or communication.  See Id.  On discharge, the Veteran continued to endorse passive wishes of death, but did not have any plan or intent to harm herself.  The discharge GAF score was 55.

In an April 2010 VA psychiatry report, the Veteran stated that her symptoms were improving somewhat.  She reported sleeping better, and an increased appetite, concentration and energy level.  The Veteran reported increased flashbacks and vivid memories, as well as nightmares.  On mental status examination, the Veteran was casually dressed and clean.  She was anxious but cooperative with her mood described as "better."  Her affect was more anxious than depressed, and her thought process was logical and sequential, much less obsessive and repetitive.  She was not as hopeless, and there was no suicidal or homicidal ideation or plan.  The Veteran denied experiencing panic, but was scared.  She was oriented to all spheres, her concentration was improved, her judgment was fair, and her insight was improving.  The Axis I diagnoses were recurrent MDD with psychotic features and PTSD.  The examiner assigned a GAF score of 55, which contemplates moderate symptoms.  See Id.

In a May 2010 VA psychiatry report, the Veteran reported continued improvement in her symptoms and reported that she was "close to baseline."  She stated that she was able to laugh and cry appropriately, and friends, family, and co-workers all commented on her improvement.  The Veteran was seeing her life and situation very appropriately and realistically, and was eating well, taking care of herself, and sleeping without difficulty.  On mental status examination, the Veteran was casually dressed and appeared brighter and less anxious.  She did not need reassurance, her mood was "very good," her thought processing was logical and sequential, without obsessiveness or hopelessness.  The Veteran did not have suicidal or homicidal ideation, and was not "voicing" fear or anxiety.  She was oriented to all spheres, her concentration was improved, her judgment was good, and her insight was "remarkably improved." The Axis I diagnoses were recurrent MDD with psychotic features, now stable on medications, and PTSD.  The examiner assigned a GAF score of 63, which contemplates some mild symptoms.  See Id.

Multiple VA psychiatry reports dated from June 2010 to January 2011, provide evaluations of symptomatology which demonstrate gradual trend of increasing symptomatology.  Of note, a January 2011 entry found that he Veteran was depressed and fearful.  Her thought process was logical and sequential.  She was however ruminative and obsessive, closer to psychotic proportions-especially with somatic comments about her skin and hair.  No homicidal or suicidal ideation was noted.  Nonetheless, overall the GAF scores assigned in these reports were 65, 59, 57, 55, 50, and 50, which predominantly contemplate moderate to severe symptomatology.  See Id.

A November 2010 VA PTSD examination report noted that the Veteran had been hospitalized for a mental disorder three times, in November 2009, January 2010, and February 2010, including an active suicide attempt in January 2010.  The Veteran reported that her psychiatric symptoms fluctuated over time, with her depressive period lasting for months.  She reported being unable to function, having no energy, being unable to concentrate, having difficulty taking care of herself, and having difficulty being around other people.  She reported that when her depressive symptoms increased, she isolated herself.  The Veteran reported alternating periods of excessive eating and lack of appetite, with feelings of worthlessness and hopelessness.  She reported regular suicidal ideation, but denied plan or intent.  The Veteran was divorced and her children lived with their father due to her depression and their school attendance.  She reported that she felt close to her children, but that there was increasing distance and distrust between them due to her depression.  The Veteran reported that her mother and brother provided some support, but not as much as before due to other issues.  She reported that she had two close friends who she called but did not "hang out with."  The Veteran reported that she did not want to be around people, did not engage in any leisure activities, and generally stayed in bed unless she had to work.

On psychiatric examination, the Veteran was clean and neatly groomed.  She had multiple abnormal psychomotor activities, her speech was rapid, and her attitude was cooperative.  The Veteran's affect was anxious and restless while her mood was anxious, agitated, and depressed.  She had an attention disturbance on numeral testing.  The Veteran was oriented in all spheres, her thought process was rambling, and her thought content included suicidal ideation.  The Veteran denied delusions and hallucinations, understood the outcome of her behavior, and understood she had a problem.  She experienced sleep impairment, but did not behave inappropriately, interpreted proverbs appropriately, and did not have obsessive or ritualistic behavior.  The Veteran had panic attacks, but the examiner stated they were not "full blown panic attacks."  The Veteran did not have homicidal ideation, but had ongoing passive suicidal ideation that escalated at times.  She had good impulse control, did not have episodes of violence, and was not able to maintain minimum personal hygiene.  The Veteran's recent memory and remote memory were normal, but she had mild impairment of immediate memory.  The Veteran was noted to be socially isolated and did not go out or engage in leisure activities unless she was required to for her children or work.  Her symptoms caused her children to not want to be around her, and she was very fearful at work, though she had not missed work or been noted for underperformance due to her symptoms.  The Axis I diagnoses were PTSD and major depression.  The examiner assigned a GAF score of 58, which contemplates moderate symptoms.  See Id.

The examiner stated that the Veteran's symptoms did not cause total occupational and social impairment, but did result in deficiencies in judgment, thinking, family relations, and mood, though without deficiencies in work.  The Veteran's symptoms also caused reduced reliability and productivity, though the examiner noted that the Veteran actually functioned best at work and had not missed any work due to psychiatric symptoms beyond her three inpatient hospitalizations.

The Schedule provides that assignment of a 30 percent evaluation is warranted for PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The medical evidence of record demonstrates that the Veteran's psychiatric disorder includes specific phases of differing levels of severity.  Accordingly, the Board will address these distinct phases individually and assign staged ratings based on the overall level of symptomatology demonstrated during each phase.  See Fenderson, 12 Vet. App. at 126.  In summary, the overall picture presented by the medical evidence of record is that the Veteran experienced mild to moderate symptomatology from May 14, 2004, the date service connection was granted, until November 21, 2009, the date prior to her first hospitalization.  In the months prior to this hospitalization, the Veteran went through a period of increased symptomatology which was first documented by her November 22, 2009 hospital admission for suicidal ideation.  The Veteran then maintained a relatively high level of symptomatology from November 22, 2009 through April 7, 2010, when the medical reports show that her symptoms began to improve.  Following this period, the Veteran's symptoms had a rapid improvement, but soon regressed to a 'baseline' level of symptomatology which was moderate to severe in nature.

For the period from May 14, 2004 to November 21, 2009, the Veteran's PTSD was manifested by abnormal speech, dysphoric mood, blunted affect, difficulty concentrating, sleep impairment, intrusive thoughts, hopelessness, depression, anxiety, and psychomotor agitation.  The Board finds that these symptoms do not meet the criteria for a disability rating of 50 percent for the period from May 14, 2004 to November 21, 2009.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Throughout this period of time, the medical evidence of record does not show that the Veteran generally exhibited circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory, impaired judgment, or impaired abstract thinking.  While the Veteran exhibited occasional evidence of some of these symptoms, they were generally mild and sporadic, which represents temporary manifestations which were not congruent with the Veteran's overall level of symptomatology during this period.  See 38 C.F.R. § 4.126(a) (2011).

In addition, the 30 percent evaluation was specifically felt to be appropriate by at least two medical examiners during this period of time.  In the May 2007 VA progress report, the social worker who provided the Veteran's regular psychiatric treatment specific stated that she felt the criteria for the assigned 30 percent evaluation "fit her."  In addition, the examiner who conducted the July 2009 VA PTSD examination report specifically stated that the Veteran's symptoms did not cause reduced reliability and productivity, which is the specific wording of the criteria for a 50 percent evaluation.  While the medical evidence of record does demonstrate that the Veteran's symptoms showed signs of increase from August 2007 onwards, when her relationship with her husband was first noted to be problematic, numerous medical reports demonstrated that the Veteran managed to maintain most activities of her life during this period of time, and her symptoms were regularly reported be improving, including in the July 2009 VA psychiatry report which is the last psychiatric report of record prior to the Veteran's November 2009 hospitalization.  Accordingly, given the overall moderate level of severity demonstrated, the Board does not find that an evaluation in excess of 30 percent is warranted for the period from May 14, 2004 to November 21, 2009.

For the period from November 22, 2009 to April 6, 2010, the Veteran's PTSD was manifested by near continuous suicidal ideation, a suicide attempt, depression, abnormal affect, guilt, hopelessness, worthlessness, impaired impulse control, impaired insight, impaired judgment, changes in appetite, sleep impairment, difficulty concentrating, fatigue, psychomotor agitation, and impaired abstract thinking.  This period of time was dominated by the Veteran's three hospitalizations, two for suicidal ideation and one for a suicide attempt.  Even between the hospitalizations, the medical reports demonstrate that the Veteran maintained suicidal ideation, though without any plan or intent.  Such symptoms clearly demonstrate a significant increase in symptomatology which are largely analogous with those contemplated by a 70 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Indeed, of the criteria listed for a 70 percent evaluation, the only symptoms the Veteran did not exhibit were speech was intermittently illogical obscure or irrelevant, spatial disorientation, and neglect of personal appearance and hygiene.  While the Veteran was not specifically noted to have obsessional rituals, in April 2010 her thought process was specifically noted to be much less obsessive, which implies that it had been obsessive prior to that time.  In addition, the Veteran clearly experienced near constant depression and suicidal ideation which culminated in a suicide attempt which resulted in intubation and multiple days of unconsciousness while hospitalized.  Such symptoms are in excess of those contemplated by 30 or 50 percent evaluations, and are most analogous to a 70 percent evaluation.  Id.

The Board has also considered whether a 100 percent evaluation is warranted for the period from November 22, 2009 to April 6, 2010, however the medical evidence of record does not demonstrate that the Veteran's symptoms during this time included gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  While the Veteran clearly demonstrated a persistent danger of hurting herself during this period, this alone was not sufficient to result in total occupational and social impairment.  Indeed, the evidence of record clearly demonstrates that even during this period of severe symptomatology the Veteran was able to continue her part-time work in between her periods of hospitalization.  Such activity precludes a finding of total occupational and social impairment.  In addition, while the Veteran's GAF scores on hospital admittance demonstrated significant impairment at those moments, in each case the Veteran's GAF scores returned to relatively moderate levels on discharge.  Accordingly, given the overall severe level of symptomatology demonstrated, the Board finds that an evaluation of 70 percent is warranted for the period from November 22, 2009 to April 6, 2010.

For the period on and after April 7, 2010, the Veteran's PTSD was manifested by flashbacks, nightmares, anxiety, fear, impaired judgment, impaired insight, fatigue, impaired concentration, depression, social isolation, impaired appetite, suicidal ideation, psychomotor agitation, impaired thought process, sleep impairment, panic attacks, inability to maintain personal hygiene, and memory impairment.  This period of time include an initially sharp decrease in symptomatology following the Veteran's final period of hospitalization, followed by a slow increase of symptomatology until it reached moderate to severe levels.  The Board finds that, like the previous period, the Veteran's symptomatology during this period of time are largely analogous with those contemplated by a 70 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411.  While the Veteran's symptoms clearly show a sharp improvement following her third hospital discharge in March 2010, this improvement was only transitory, and the Veteran's symptoms quickly returned to levels similar to those which were demonstrated between the Veteran's periods of hospitalization.  The Veteran quickly returned to regular suicidal ideation, and her GAF scores during this time period show a very direct decline from minor symptomatology to severe symptomatology within a six month period.  See DSM-IV, 46-47.  Accordingly, this improvement represents a temporary manifestation which was not congruent with the Veteran's overall level of symptomatology during this period.  See 38 C.F.R. § 4.126(a).

Indeed, in November 2010, approximately six months after the Veteran's improvement in symptomatology, the VA examiner specifically stated that the Veteran's symptoms resulted in deficiencies in judgment, thinking, family relations, and mood.  Such terminology directly meets all of the dominant criteria for a 70 percent evaluation, barring deficiencies in school, which was not applicable to the Veteran, and work, which was noted as the only area in which the Veteran's symptoms were less severe.  Accordingly, despite the temporary improvement in symptomatology that the Veteran experienced following her third period of hospitalization, the medical evidence of record demonstrates that the Veteran's overall level of symptomatology remained largely analogous with that contemplated by a 70 percent evaluation.  Accordingly, the Board finds that an evaluation of 70 percent is also warranted for the period on and after April 7, 2010.

As with the previous period, the Board has also considered whether a 100 percent evaluation is warranted for the period on and after April 7, 2010, however the medical evidence of record does not demonstrate that the Veteran's symptoms during this time included gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  The evidence of record clearly demonstrates that even during this period of severe symptomatology the Veteran was able to continue her part-time work.  Such activity precludes a finding of total occupational and social impairment.  In addition, the November 2010 VA PTSD examination report specifically stated that the Veteran's symptoms did not cause total occupational and social impairment.

For all periods on appeal, the Board has also specifically taken into account the Veteran's occupational and social impairment.  The medical evidence of record shows that the Veteran's social impairment reflects the criteria contemplated by the initial 30 percent evaluation, followed by the 70 percent evaluation assigned herein for the period on and after November 22, 2009.  The Veteran had a long history of good relationships with her family and friends.  Her relationship with her husband was first noted to be deteriorating in 2007, but overall she maintained relatively broad social relationships with family and friends until her divorce in mid-2009.  The eventual decline in social relationship which followed this event and her increased symptomatology was taken into account in the assignment of the 70 percent evaluation effective November 22, 2009.  As far as the Veteran's occupational impairment, she has maintained near continuous part-time employment throughout the period on appeal and the medical evidence of record specifically stated that her psychiatric disorder did not impact her work, or that her symptoms decreased while at work.  To the extent that various symptoms have prevented the Veteran from working a full-time position, those symptoms will be discussed in conjunction with the TDIU issue on appeal.

For all periods on appeal, the Board has also considered extraschedular evaluations for the Veteran's PTSD.  However, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render her disabilities rating for her PTSD inadequate.  The Veteran's PTSD was evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  When comparing the specific disability pictures presented in each period of time discussed above with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability ratings assigned herein for her service-connected PTSD.  Ratings in excess of the ratings assigned herein are provided for certain manifestations of psychiatric disorders, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for the ratings assigned herein for the Veteran's PTSD more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.130, Diagnostic Code 9411.

In reaching this decision, the Board considered the doctrine of reasonable doubt with respect to the evaluations assigned for all periods on appeal.  However, as the preponderance of the evidence shows that the Veteran's PTSD symptoms do not meet the criteria for ratings in excess of those assigned herein, the doctrine is not for application.  Gilbert, 1 Vet. App. 49; see also Fenderson, 12 Vet. App. at 126.

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

According to the U.S. Census Bureau's Housing and Household Economics Statistics Division, the poverty threshold for one person under 65 years of age was $10,488 in 2006, $10,787 in 2007, $11, 201 in 2008, $11,161 in 2009, and $11,344 in 2010.

Service connection is currently in effect for PTSD, rated as 50 percent disabling; a back disability including low back pain with minimal arthritic changes, rated as 20 percent disabling; scar right buttock, rated as 10 percent disabling; and scars, right hand, rated as 10 percent disabling.  While these evaluations do not include the evaluations that will eventually be assigned for the Veteran's psoriasis, psoriatic arthritis, and fibromyalgia, or the increased evaluation for PTSD assigned herein, the presently assigned disability evaluations alone give the Veteran a combined disability rating of 70 percent.  Therefore, the percentage criteria of 38 C.F.R. § 4.16(a) have been met, even though the evaluations for the Veteran's psoriasis, psoriatic arthritis, and fibromyalgia have not yet been assigned and the increased evaluation for PTSD assigned herein has not been implemented.  Accordingly, the Board must look to whether the Veteran's service-connected disabilities render her unemployable.

The evidence of record demonstrates that the Veteran has been employed on a part time basis from October 2002 to the present, including positions as a substitute teacher and a bus driver.  She reported her highest gross earnings per month from 2002 to the present as $800, with the most ever earned in one year as $12,000 in 2008.  As of March 2011, the Veteran reported that she was only working 14 hours a week, earned $700 per month, and had earned $9,000 over the previous 12 months.  While these figures show that the Veteran's income was slightly above the poverty line in 2008, it is currently well below the poverty line.  As such, despite the fact that the Veteran remains employed on a part-time basis, her employment constitutes marginal employment for VA purposes.

A May 2007 VA progress note stated that the Veteran's eligibility for TDIU was discussed.  The Veteran reported that she was not able to do

steady work because she never knows how she will be affected from day to day.  Some days she accepts substitute work as a teacher's aide and other times must decline.  She said she has been offered full time positions as a teachers aide several times and has felt bad that she must turn them down due to the variable nature of her multiple illnesses.

A May 2007 letter from a VA social worker stated that the social worker believed "that if [the Veteran] were able to dependably work full time she would do so.  If she is eligible, I support her claim for having unemployability added to her service connected VA pension."

Records from the Veteran's employer dated in September 2007 and December 2007 demonstrate that the Veteran was regularly employed as a substitute teacher for multiple years, but did not work fulltime and did not receive a level of income which would constitute substantially gainful employment.

The preponderance of the evidence of record demonstrates that the combined symptomatology from the Veteran's service-connected PTSD, back disorder, scars, skin disorder, psoriatic arthritis, and fibromyalgia make her unable to secure or follow a substantially gainful occupation.  While the Veteran has remained employed for many years, her employment constitutes marginal employment for VA purposes.  The medical evidence of record is replete with the Veteran's own reports that she cannot work more hours due to her symptomatology and that she has had to turn down offers for full-time employment because she would be unable to meet the requirements of the job.  The Veteran's statements are competent to report these events.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a veteran and other persons can attest to factual matters of which they had first-hand knowledge).  In addition, the Veteran's statements are credibly, as they are consistent with the evidence of record.

This evidence of record demonstrates that the Veteran has maintained marginal employment for at least nine years.  Such a continuous length of employment clearly demonstrates that the Veteran wishes to work and actively attempts to do so.  Indeed, the Veteran even continued working during the periods between her hospitalizations for suicidal ideation and attempts in late 2009 and early 2010.  Such evidence is consistent with the May 2007 letter from a VA social worker, which stated "that if [the Veteran] were able to dependably work full time she would do so."  As such, the evidence demonstrates that the Veteran has attempted to work as much as she could for many years, but has not been able to achieve substantially gainful employment due to a combination of symptoms resulting from her numerous service-connected disabilities.  Accordingly, applying the doctrine of reasonable doubt, the Board finds that the Veteran's service-connected disabilities preclude her from securing or following a substantially gainful occupation.  As such, a total disability rating for compensation purposes based on individual unemployability is warranted.  Gilbert, 1 Vet. App. 49.  

ORDER

Service connection for a skin disorder is granted.

Service connection for a psoriatic arthritis is granted.

Service connection for fibromyalgia is granted.

An evaluation in excess of 20 percent for service-connected back disability including low back pain with minimal arthritic changes is denied.

On and before November 21, 2009, an initial evaluation in excess of 30 percent for PTSD is denied.

An evaluation of 70 percent, but no more, for PTSD, for the period on and after November 22, 2009, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A total disability rating for compensation purposes based on individual unemployability is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


